Citation Nr: 1728729	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right foot osteoarthritis.

2. Entitlement to service connection for polyneuropathy of the bilateral lower extremities, to include as secondary to service connected pes planus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1944 to July 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence demonstrates a right foot disability beginning in service and continuing unabated after separation.

2. The more probative evidence of record does not demonstrate that the Veteran's polyneuropathy of the bilateral lower extremities is etiologically related to service, to include as secondary to service-connected pes planus of the left foot. 






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right foot disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  A significant portion of the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.  The Board notes that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule, and has done so in this case.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Pincipi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   In addition, the Veteran underwent several VA examinations.  The Board finds the September 2015 examination adequate with respect to the Veteran's claim for service connection for polyneuropathy, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding and available evidence that needs to be obtained.  

Service connection for a right foot disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his current right foot disability manifested in service and has continued since that time.  The record confirms the presence of a current disability, the Veteran carrying a current diagnosis of osteoarthritis of the right foot, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

As discussed above, aside from a small portion of his record that has been reconstructed, including a single DD Form 214, the Veteran's service records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.  As such, the Board has taken heed of its heightened duty to assist and to carefully consider the benefit-of-the-doubt rule.  

The Veteran is competent to report his in-service experiences and symptoms, and has done so in this case, describing constant, unrelenting foot pain, beginning in boot camp and continuing through his service in World War II.  He has further explained, and the sliver of his service personnel record that remains confirms, that he was assigned to sedentary duty during the latter part of his Army career due to bilateral foot-related symptoms.  He has also consistently stated that the right foot pain which began in service has persisted on a continuous basis since separation, progressively worsening, and that it continues to plague him to the present day.  The Board finds no reason to doubt the credibility of these statements, as they have been consistent throughout the current appeal period, are in accord with that portion of the Veteran's service personnel record that survived the 1973 fire, and are uncontroverted by any other evidence in the record.  

The Board acknowledges that the record contains several negative nexus opinions.  The first of these, furnished by a VA examiner pursuant to a July 2013 VA foot examination, did not explain its conclusion that the Veteran's diagnosed right foot osteoarthritis was a result of the normal aging process as opposed to injury or overuse; hence, the Board found the opinion inadequate in its July 2015 remand.  A second VA examination was conducted in September 2015.  That examiner opined that the Veteran "is elderly" and "played sports in his younger days," offering these more likely causes of the Veteran's right foot osteoarthritis than his military service.  However, this examine listed among the risk factors for foot problems such as the Veteran's "active military personnel."  There is no indication the examiner gave due consideration of the Veteran's explanation of the provenance of his symptoms, and as such, he failed to adequately explain why the Veteran's active duty service, including his credible reports of foot pain in boot camp and while serving in World War II, were less likely than not related to his current symptoms.  

Faced with two inadequate VA opinions, the Board sought a VHA opinion from an orthopedist in April 2017.  However, that expert similarly failed to consider adequately the Veteran's competent, credible lay statements of record, relying instead on the lack of evidence in the (no longer extant) service treatment records of in-service foot problems in rendering his opinion that the Veteran's right foot osteoarthritis is merely age-related.  As such, the Board affords none of these opinions great probative weight.  Rather, the Board finds the Veteran's competent, credible, and consistent statements concerning his in-service foot pain to be the most probative evidence of record as regards this issue. 

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a right foot disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for peripheral neuropathy of the bilateral lower extremities

A September 2008 nerve conduction study confirmed the Veteran's current diagnosis of peripheral neuropathy of the bilateral lower extremities.  However, unlike the Veteran's foot disability, diagnosed as osteoarthritis of the right foot, peripheral neuropathy of the lower extremities is not considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.  Moreover, the Veteran has alternately claimed that his peripheral neuropathy is due to his non-service connected spinal stenosis, or to his service-connected pes planus of the left foot.  There is no record of treatment for peripheral neuropathy for many years after service.  June 2003 VA treatment records list a number of complaints, but do not note lower extremity pain among them.  No neurological abnormalities are noted, and the Veteran's gait is noted to be within normal limits.

Multiple examining sources have noted that pes planus of the foot or feet is not understood by the medical community to be a cause of peripheral neuropathy.  For instance, the December 2015 VA examiner noted that "pes planus does not cause peripheral neuropathy by virtue of anatomy," while the VHA orthopedist confirmed "[p]eripheral neuropathy can occur for many reasons but is mostly due to physiologic problems (diabetes, heavy metal exposure, medication side effects) and not due to anatomic problems, particularly pes planus/flat feet."  The VHA orthopedist concluded that the Veteran's left foot disability neither caused nor aggravated his peripheral neuropathy.  The Board affords this opinion considerable probative weight, as it appears to be based on a medical consensus on the question of anatomic causation of peripheral neuropathy.  

Further, the record is bare of significant objective evidence linking the Veteran's current symptoms to any aspect of his service.  Critically, the Veteran's July 1946 separation examination showed normal neurological function.  The earliest clinical records available relating to leg pain are from 2005, at which time the Veteran reported that his leg pains began in 1995, nearly a half-century after separation.  While the Board is sympathetic to the Veteran's assertions that he believes his lower extremity pain relates to service, the record is simply bare of objective evidence supporting that proposition.  

As regards the Veteran's contention with respect to secondary service connection, the Board finds the Veteran's statements not competent for this purpose.  Whether a layperson is competent to opine as to the provenance of a disability or a nexus depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether an opinion as to the etiology of a   disability could be rendered based on personal observation are factors in determining whether a non-expert opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's peripheral neuropathy has been caused or aggravated by his service-connected pes planus is not something that can be determined by mere observation.  Rather, it is a complex medical question and as such exceeds the Veteran's purview as a layperson.  Therefore, the Board finds the Veteran's statements with respect to the provenance of his peripheral neuropathy are not competent evidence in this case.  The Board finds instead that the above-described VHA orthopedist's and VA examiner's medical opinions are the most probative evidence of record with respect to the questions both of direct and secondary service connection, and, as discussed, neither opinion supports the Veteran's contentions.  

In light of the foregoing, the record does not support entitlement to service connection for peripheral neuropathy of the lower extremities on any basis.  In so finding, the Board has considered its heightened duties in this case, as well as the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against this claim, finds that that doctrine is not applicable here.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  The Veteran's claim for service connection for peripheral neuropathy of the lower extremities must be denied.


ORDER

Entitlement to service connection for a right foot disability is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


